Citation Nr: 1124234	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  04-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to September 23, 2010.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, from September 23, 2010.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  He was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 30 percent evaluation for it, effective April 2002.  The Veteran disagreed with the assigned rating.  By decision dated September 2007, the Board denied the claim for a rating in excess of 30 percent, and the Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 2009, the Court granted a Joint Motion for Remand. In January 2010, the Board remanded the claim for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating action dated February 2011, assigned a 50 percent evaluation for PTSD, effective September 23, 2010.  He has not withdrawn the appeal and this is not the maximum rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran testified at a hearing before a Veterans Law Judge in May 2007.  By letter dated May 2011, he was informed that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and was informed he could testify at another hearing before a current Veterans Law Judge.  No response was received.  As noted in the letter, this is taken to mean that an additional hearing is not desired.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total rating will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Since medical records suggest the Veteran is unemployable due to his service-connected PTSD, the Board concludes, based on the guidance of this case, that the matter has been raised before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to February 14, 2007, the Veteran's PTSD was manifested by emotional lability, with periods of sadness and weeping; mild memory loss; and avoidance of reminders of the associated trauma, demonstrating mild to moderate impairment.

2.  From February 14, 2007, the Veteran's PTSD was manifested by depression, poor sleep, suspiciousness, difficulty concentrating, and psychomotor retardation, with no evidence of hallucinations, delusions or suicidal ideation.  

3.  From September 23, 2010, the Veteran's PTSD was manifested by depression, anxiety and irritability, and resulted in severe impairment.  

4.  Service connection is in effect for PTSD, evaluated as 30 percent disabling from April 10, 2002; 50 percent disabling from February 14, 2007; and 70 percent disabling from September 23, 2010.

5.  The Veteran completed high school and has work experience as a service station operator and apartment manager.

6.  From September 23, 2010, the Veteran is at least as likely as not unable to obtain or maintain substantially gainful employment due to the his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to February 14, 2007, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met, effective February 14, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 70 percent, but no more, for PTSD have been met, effective September 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

4.  With resolution of reasonable doubt in the appellant's favor, effective September 23, 2010, a total rating based on individual unemployability due to service-connected disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2002 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2006 letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  The August 2006 letter also provided the requisite information pertaining to a claim for an increased rating.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes private and VA medical records, including from a Vet Center, VA examination reports and the Veteran's testimony at a hearing before a Veterans Law Judge.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected PTSD by assigning 30 and 50 percent evaluations during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has also considered whether staged ratings are warranted, as set out below.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran was afforded a VA psychiatric examination in August 2002.  He related that one of his in-service stressors had occurred on Thanksgiving Day and that, to this day, he thinks about the incident.  He broke down and cried several times during this portion of the interview.  He reported emotional lability particularly when talking about traumas.  The examiner indicated the Veteran had a mild, restricted range of affect.  The Veteran also described episodic sleep disturbance, mild irritability and mild vigilance.  On mental status evaluation, the Veteran was well dressed and well groomed.  He was oriented fully to time, place and purpose of the examination.  His speech showed regular rhythm.  His cognitions were organized and directed appropriately, with no indication of psychosis, delusional disorder or organicity.  The Veteran's affect was mildly restricted, although overall congruent to cognitions.  His mood was pleasant, but became tearful when discussing stressors.  The diagnosis was PTSD, chronic, of mild to moderate severity.  The Global Assessment of Functioning score was 55 to 60.  The examiner commented that the Veteran's present psychological distress would mildly impact his employability, at most moderately impact it.

VA outpatient treatment records dated from 2002 to 2005 have been associated with the claims folder.  When he was seen in May 2002, it was noted the Veteran was not tearful.  He was nicely dressed and groomed.  The examiner commented the Veteran was having a good initial response to medication for PTSD.  It was stated in July 2002 that he had had a worsening of depressive symptoms secondary to surgery he had recently had.  The examiner added the Veteran appeared to be doing better.  The Veteran related in December 2002 that this was a traditionally bad time of year for him.  He said he was more emotionally labile and more likely to burst into tears for what seemed to be no apparent reason.  He described his mood as generally not depressed and positive about the future.  The Veteran described some periods of more depressive feelings around certain "anniversary time" of his Korean War experiences.  The examiner stated the Veteran had a good response to medication and was generally stable.

In March 2004, the Veteran related he had had a lot of stress at Thanksgiving as his wife underwent surgery.  It was noted his mood was stable for the most part, but the depression "comes and goes."  He talked about pre-planning for his funeral and started to cry.  The examiner noted he had mixed affect and response.  He was mostly cheerful and optimistic.  There was no suicidal or homicidal ideation.  His thought and speech were logical and coherent.  He was nicely groomed.  The assessment was his mood was generally stable.  The Veteran stated he was a little more irritable lately.  He reported episodes of sadness and sometimes crying, but not more so than usual.  He noted he did not take his medication regularly.  There was no suicidal or homicidal ideation, and the Veteran was nicely groomed.  The assessment was that the Veteran would have less irritability and fewer crying spells and probably even sleep better if he took his medication more regularly.  In October 2005, the Veteran maintained he gets sad but did not cry as he used to.  A mental status evaluation showed his mood was about the same.  His mood was stable and he was nicely groomed.  He had no suicidal or homicidal ideation.  The assessment was he still had moderate "instability" with periods of intrusive thoughts and sadness.  

Private medical records show when he was seen for unrelated complaints in April 2004, the Veteran reported he had felt depressed most of the time in the previous year, but said he was doing well.  In July 2005, he said he had not felt sad or depressed most of the time and that he felt well.  He noted he was not regularly using his psychiatric medication.

Several statements from the Veteran's therapist at a Vet Center are of record.  It was noted in May 2002 that the Veteran had first been seen at that facility in October 2001.  The examiner said the Veteran experienced great stress and had significant grief reactions when exposed to reminders of war trauma that related to the sacrifice of lives.  He cried when he saw parades involving war veterans.  The therapist stated the Veteran continues to experience chronic PTSD symptoms at a significant level.  He noted in April 2003 that the Veteran reported an increase in his symptoms.  The Veteran complained of memory problems and difficulty concentrating.  He sometimes had difficulty communicating with others and he appeared to have limited significant social relationships outside his immediate family. He complained of anger outbursts.

The Vet Center therapist wrote in November 2005 that the Veteran continued to have significant readjustment problems, and that he cried easily when exposed to triggers related to heroic sacrifices made by military personnel.  The examiner concluded the Veteran was essentially unemployable, stating he had memory and concentration difficulties.  He opined the Veteran's symptoms were severe.

The Veteran was again afforded a psychiatric examination by the VA in February 2006.  He reported trouble sleeping, which resulted in low energy and chronic fatigue.  He said his memory was poor, and this seemed to involve difficulty concentrating because his mind wandered.  On mental status evaluation, orientation was within normal limits.  His appearance, hygiene and behavior were appropriate.  His affect and mood were abnormal with disturbance of motivation and mood.  He attempted to control obvious weeping when describing the traumatic event.  He was very hesitant to provide any details.  His communication and speech were within normal limits.  His concentration was within normal limits.  The Veteran's attention, focus and ability to answer linearly and to the point were apparent.  His only hesitation occurred with traumatic memories.  Panic attacks were absent and there was no suspiciousness present.  He had no delusions or hallucinations.  Obsessional rituals were absent.  Thought processes were appropriate.  His judgment was not impaired, and abstract thinking was normal.  His memory was impaired to a mild degree.  There was no suicidal or homicidal ideation.  The examiner stated there were behavioral, cognitive, social, affective or somatic symptoms attributable to PTSD.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 65.  

The examiner commented the Veteran occasionally had some interference in performing activities of daily living because of the symptoms and impairments described.  He was able to establish and maintain effective work/school and social relationships.  He had difficulty maintaining family role functioning because of his genitourinary difficulties.  The Veteran had occasional interference with recreational or leisurely pursuits because of the symptoms and impairments above.  The examiner noted he had no difficulty understanding commands.  He stated the Veteran's prognosis was good, but he needed to cooperate more with the tailoring of his medication to symptom improvement, especially sleep.  

In a November 2006 statement, the Veteran's Vet Center therapist noted the Veteran had significant PTSD symptoms, including flattened affect, memory difficulties and social isolation.  He continued to have difficulty concentrating.  Due to survivor guilt, he continued to cry easily when exposed in any way to triggers.  The examiner stated his symptoms created significant psychosocial distress, and noted the Veteran no longer worked as the stress related to war trauma prevented this.  He concluded the Veteran was essentially unemployable and that his PTSD symptoms were chronic and severe.

On VA psychiatric examination on February 14, 2007, the Veteran complained of trouble sleeping, nightmares, fatigue, social isolation, anhedonia and avoidance of activities.  A mental status evaluation revealed his orientation was within normal limits.  His appearance, hygiene and behavior were appropriate.  His mood was depressed and his affect blunted.  Communication was within normal limits.  There was abnormal speech which occurred persistently.  He had a long response latency and slightly slowed speech, consistent with psychomotor retardation.  He had difficulty understanding complex commands and his mind wandered during conversations.  There were signs of suspiciousness.  The examiner noted the Veteran was "very cautious" about whether or not he should believe and trust others.  There were no signs of delusions of hallucinations.  Obsessional rituals were absent.  His thought processes were appropriate and his judgment was not impaired.  Abstract thinking was slightly concrete.  His memory was mildly impaired.  There was no suicidal or homicidal ideation.  There were behavioral, cognitive, social, affective and somatic symptoms present that were attributable to PTSD.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 60.  

The examiner stated the Veteran's symptoms were consistent with chronic major depression.  He did not have difficulty performing activities of daily living, but had difficulty establishing and maintaining effective work/school and social relationships because social isolation and anhedonia had influenced his relationships.  He was able to maintain effective family role functioning.  He had intermittent inability to perform recreation or leisurely pursuits because he had developed few recreational activities.  He had no difficulty understanding commands.  The examiner concluded the Veteran continued to endure severe symptoms of PTSD.  He added that the nature of the Veteran's complaints and their severity were relatively constant for decades after service, but appeared to have worsened slightly since the previous evaluation. 

In a May 2007 statement, the Veteran's therapist at the Veteran Center related the Veteran remained very sensitive to talk, images or memories related to war, and would burst into tears when these stimuli occurred.  Thus, he exhibited strong avoidant behavior.  The examiner opined the Veteran was essentially unemployable and had a great deal of difficulty concentrating.  He concluded the Veteran's PTSD symptoms were chronic and severe, and created significant psychosocial distress, including great difficulty in establishing or maintaining social or occupational relationships.  

Additional VA outpatient treatment records dated from 2007 to 2010 are of record.  When he was seen in September 2007, the Veteran related he was irritable about one-half the time, and that it was still easy for him to cry over little things.  He was casually dressed and groomed and was generally cheerful, although he became tearful at times.  He described his mood as sad.  There was no suicidal or homicidal ideation.  The examiner stated he believed the Veteran was still depressed.  He discussed with him the problem with starting and stopping the medication and suggested the Veteran take it daily.  The Veteran described his mood as stable in January 2008, and his outlook remained positive.  The examiner indicated the Veteran did not have as much depression and was taking his medication daily.  In October 2009, the Veteran reported that news of the war in Afghanistan had triggered strong memories of his experiences in Korea. 

The Veteran was again afforded a VA psychiatric examination on September 23, 2010.  It was reported he had struggled with depressive feeling, particularly in the last year or two.  It was stated that family members noted increased anxiety and irritability and much less social capacity than in the past.  He remained quite symptomatic and with increasing physical illness, he seemed to have become very anxious, with stronger emergence of some of his PTSD symptoms.  The Veteran reported very poor sleep, mostly related to dreams of his Korean War experiences.  During the day, he also had untriggered, random recollections of his in-service experiences.  He showed signs of numbing of responsiveness.  Other than his very large family, which he saw fairly often, he did not seem to socialize much.  

On mental status evaluation, the Veteran was neatly dressed and well groomed.  He remained anxious throughout the examination, but gradually became somewhat calmer as rapport was gained.  He made good eye contact.  No signs of a significant organic deficit were found, such as gross memory gaps, lack of focus or non-linear thinking.  No inappropriate behavior was seen.  He had a rather limited range of emotion with depression at times being quite prominent along with anxiety.  There was no suicidal or homicidal ideation, although the Veteran indicated he had, at times, felt very depressed.  There were no signs of a psychotic process, such as delusions, hallucinations, inappropriate affect or loosened associations.  The diagnoses were PTSD, chronic, severe, and depressive disorder, not otherwise specified.  It was noted the depressive disorder was closely interwoven with PTSD, and essentially inseparable from it.  The Global Assessment of Functioning score was 50.  

The initial question is whether a rating in excess of 30 percent is warranted for PTSD, prior to September 23, 2010.  The Board notes the Veteran's therapist at the Vet Center has written a number of statements supporting the Veteran's claim.  The Board notes that he first stated the Veteran's PTSD was severe and that he was essentially unemployable in November 2005.  He did not provide any current findings to support his conclusion at that time.  Moreover, other contemporaneous reports do not reveal symptoms that demonstrate unemployability at that time.

In contrast, the Board notes the findings on the VA psychiatric examinations conducted in August 2002, and February 2006 support the 30 percent evaluation then in effect.  The August 2002 examination demonstrated the Veteran had a mild restricted range of affect, mild irritability and mild vigilance.  The examiner stated his PTSD had only a mild impact on the Veteran's employability.  

Similarly, the February 2006 VA psychiatric examination showed no indication of panic attacks, delusions, hallucinations or obsessional rituals.  He had only a mild memory impairment, and he was able to establish and maintain effective work and social relationships.  Thus, the Board finds that a rating in excess of 30 percent is not warranted prior to February 14, 2007.  

Resolving doubt in the Veteran's favor, the Board concludes the findings recorded on the VA psychiatric examination conducted on February 14, 2007 demonstrate a 50 percent evaluation, but no more, is warranted from that date.  This examination revealed the Veteran had a depressed mood and a blunted affect.  He showed signs of suspiciousness.  In addition, the examiner stated the Veteran had difficulty establishing and maintaining effective work and social relationships due to social isolation and anhedonia.  He added that the symptoms had worsened since the previous evaluation.  

There is no basis, however, for a higher rating based on the findings of the February 2007 VA psychiatric examination.  It was specifically noted the Veteran had no delusions, hallucinations or obsessional rituals.  The Veteran's hygiene and appearance were appropriate.  

The Board also concludes that the findings of the September 23, 2010 VA psychiatric examination establish that a 70 percent rating is warranted.  The Veteran indicated his symptoms had increased in severity and that family members noted increased anxiety, irritability and social isolation.  His depression was quite prominent and the examiner concluded his symptoms were severe.  Indeed, the Global Assessment of Functioning score was 50, compared to 60 at the time of the previous VA psychiatric examination in February 2007.  Thus, resolving doubt in his favor, the Board finds that a 70 percent rating is warranted from September 23, 2010.  However, there is no basis for a 100 percent schedular evaluation.  In this regard, the Board observes that the September 2010 examination report shows the Veteran was not considered to be a danger to himself or others.  He displayed none of the symptoms required for a 100 percent rating. 

	II.  Total rating 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a total rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

As noted above, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record.  See Rice, 22 Vet. App. 447.  In light of the determination reached herein, the Board finds that no prejudice to the Veteran will result from the Board's adjudication of this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran has been granted service connection for PTSD.  A 30 evaluation was effective April 10, 2002; by this decision, a 50 percent evaluation was effective February 14, 2007; and also by this decision, a 70 percent evaluation was effective September 23, 2010.  

The August 2002 VA psychiatric examination shows the Veteran completed high school.  He has work experience operating a gasoline station and as an apartment manager.  He apparently last worked in 1991.  Indications are he left that position secondary to non-service connected physical problems.

The evidence supporting the Veteran's claim includes statements from his therapist at a Vet Center.  In this regard, the Board points out his therapist first indicated the Veteran was unemployable in November 2005.  At that time, he noted the Veteran had memory and concentration difficulties and that his symptoms were severe.  He provided similar conclusions in November 2006 and May 2007.  He indicated in November 2006 that the Veteran was not working because of stress related to war trauma.  

The evidence against the Veteran's claim includes the findings on VA psychiatric examinations in February 2006 and February 2007.  On the earlier examination, it was specifically stated that the Veteran could establish and maintain effective work and social relationships.  Although the examiner concluded, following the February 2007 examination that the Veteran did have difficulty establishing and maintaining effective work and social relationships, such a finding does not demonstrate the Veteran was unable to work due to PTSD.  It was noted the Veteran did not have any difficulty following commands.  There is no indication the examiner believed the Veteran's PTSD rendered him unemployable at that time.  These findings on the VA psychiatric examinations contradict the general statement made by the Vet Center therapist.  The Board concludes the findings on the VA psychiatric examinations are of greater probative value regarding the Veteran's ability to work than the mere conclusion of the Vet Center therapist to the effect the Veteran cannot work.

However, the Board concludes the findings on the VA psychiatric examination conducted on September 23, 2010 establish that the Veteran is unemployable due solely to PTSD.  The examiner stated that if the Veteran were physically able to attempt gainful employment, it was more likely than not that he would display reduced reliability and productivity due to symptoms such as disturbed motivation and mood, continuous depression affecting his ability to function adequately, and impaired ability to form and maintain effective relationships in the workplace as related to his PTSD-caused irritability.  Concentration more likely than not would also be impaired due to the Veteran's chronic, unyielding sleep disturbance.  The examiner added that the stress of coping with multiple life-threatening medical events had rendered the Veteran more fragile emotionally and subjected to increases in PTSD and other anxiety symptoms.  His illnesses had lessened his resistance to his Korea-related distress.  The examiner concluded that a return to substantial, gainful employment was very, very unlikely, even if the Veteran achieved remarkably better physical health than he had.

Accordingly, the Board will resolve all doubt in the Veteran's favor and find that entitlement to a total rating based on individual unemployability is granted, effective September 23, 2010.


ORDER

An evaluation in excess of 30 percent for PTSD prior to February 14, 2007, is denied.

An increased rating of 50 percent is granted for PTSD, effective February 14, 2007, subject to the governing law and regulations pertaining to the payment of monetary benefits.

An increased rating of 70 percent is granted for PTSD, effective September 23, 2010, subject to the governing law and regulations pertaining to the payment of monetary benefits.

A total rating based on individual unemployability due to service-connected disability is granted, effective September 23, 2010, subject to the governing law and regulations pertaining to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


